EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Dmitriy Vinarow on June 6, 2022.

4.	The Claims have been amended as follows: 

2.	(Currently Amended)	A recombinant host that produces a steviol glycoside precursor in a cell culture, comprising:
(a)	a gene encoding a polypeptide that synthesizes ent-kaurenoic acid from ent-kaurene;
wherein the polypeptide that synthesizes ent-kaurenoic acid from ent-kaurene comprises a polypeptide having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:79; 
(b)	a gene encoding a polypeptide that reduces cytochrome P450 complex; 
wherein the polypeptide that reduces cytochrome P450 complex comprises a polypeptide having at least 90% identity to the amino acid sequence set forth in SEQ ID NO:28; and/or
(c)	a gene encoding a polypeptide that synthesizes steviol from ent-kaurenoic acid;
wherein the polypeptide that synthesizes steviol from ent-kaurenoic acid comprises a polypeptide having at least 90% identity to the amino acid sequence set forth in SEQ ID NO:68; and
wherein at least one of the genes is a recombinant gene.

13.	(Currently Amended)		The recombinant host of claim 11, wherein the one or more steviol glycosides comprises steviol-13-O-glucoside (13-SMG), steviol-1,2-bioside, steviol-1,3-bioside, steviol-19-O-glucoside (19-SMG), stevioside, 1,3-stevioside, rubusoside, Rebaudioside A (RebA), Rebaudioside B (RebB), Rebaudioside C (RebC), Rebaudioside D (RebD), Rebaudioside E (RebE), Rebaudioside F (RebF), Rebaudioside M (RebM), Rebaudioside Q (RebQ), Rebaudioside I (RebI), dulcoside A, di-glycosylated steviol, tri-glycosylated steviol, tetra-glycosylated steviol, penta-glycosylated steviol, hexa-glycosylated steviol, hepta-glycosylated steviol, or isomers thereof

14.	(Currently Amended)	The recombinant host of claim 13[[11]], wherein an[[the]] amount of 13-SMG produced by the host is increased by at least 2-fold relative to a corresponding host lacking the one or more recombinant genes.

15.	(Currently Amended)	The recombinant host of claim 13[[11]], wherein a total amount of 13-SMG, steviol-1,2-bioside, rubusoside, RebB, RebA, RebD, and RebM produced by the host is increased by at least about 10% relative to a corresponding host lacking the one or more recombinant genes.

22.	(Currently Amended)	A cell lysate from the cell culture comprising the host of claim 1 and the steviol glycoside precursor or the one or more steviol glycosides produced by the host, comprising:
(a)	glucose, fructose, sucrose, xylose, rhamnose, UDP-glucose, UDP-rhamnose, UDP-xylose, and/or N-acetyl-glucosamine; and/or 
(b)	supplemental nutrients comprising trace metals, vitamins, salts, yeast nitrogen base[[,]] (YNB), and/or amino acids;
wherein the steviol glycoside precursor or the one or more steviol glycosides produced by the host is present at a concentration of at least 1 mg/liter of the cell culture.






EXAMINER'S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a recombinant host cell that produces a steviol glycoside precursor and/or one or more steviol glycosides in a cell culture comprising genes listed in claim 1.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  







CONCLUSION


7.	Claims 1-2, 5-6, 9, 11-15, 18-19 and 21-24 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652